Exhibit 10.2

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Termination Agreement”) is made as of
February 15, 2012, by and among (i) GSE Holding, Inc., a Delaware corporation,
(“Parent”), (ii) Gundle/SLT Environmental, Inc., a Delaware corporation (the
“Company”), and (iii) CHS Management IV LP, a Delaware limited partnership (“CHS
IV”).  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Management Agreement (defined below).

 

WHEREAS, the Company and CHS IV are parties to that certain Management Services
Agreement, dated as of May 18, 2004 (as amended on May 27, 2011 and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Management Agreement”);

 

WHEREAS, Parent, which indirectly holds all of the outstanding capital stock of
the Company, is currently taking certain actions to sell shares of its common
stock to the public in an initial public offering (the “IPO”); and

 

WHEREAS, the Company and CHS IV desire to terminate the Management Agreement in
connection with the consummation of the IPO.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
provisions herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
upon the terms and subject to the conditions contained herein, hereby agree as
follows:

 

1.             Effective upon the consummation of the IPO, the Management
Agreement, and all rights, obligations and benefits pertaining thereto, are
hereby automatically terminated; provided, however, that the following
provisions shall survive such termination in accordance with their respective
terms: (i) Section 4 (Expense Reimbursement), but only to the extent such
provision relates to the reimbursement by the Company of any out-of-pocket
expenses incurred by CHS IV in connection with services previously rendered by
CHS IV pursuant to the Management Agreement; (ii) Section 6 (Indemnification);
(iii) Section 11 (Assignment); and (iv) Section 12 (Choice of Law).  Prior to
the consummation of the IPO, this Termination Agreement shall have no force or
effect.

 

2.             In consideration of this Termination Agreement and the
termination of the Company’s obligation to pay CHS IV pursuant to Section 3 of
the Management Agreement, concurrent with the consummation of the IPO and
effectiveness of this Termination Agreement, the Company shall pay a termination
fee to CHS IV in an aggregate amount of $3,000,000 by wire transfer of
immediately available funds to CHS IV.

 

3.             This Termination Agreement shall be governed by the laws of the
State of Illinois without regard to any conflict of law or choice of law
provisions.

 

4.             This Termination Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof and supersedes and replaces
any prior negotiations and agreements among the parties hereto, whether written
or oral, and cannot be amended without the express written consent of the
parties hereto.

 

5.             This Termination Agreement may be executed in any number of
counterparts, each of which is deemed to be an original, but all of which
together constitute one and the same instrument.

 

6.             This Termination Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and each of their respective successors and
assigns.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the date first written above.

 

 

CHS MANAGEMENT IV LP

 

 

 

By:

Code Hennessy & Simmons LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ Marcus George

 

Name:

Marcus George

 

Its:

Partner

 

 

 

 

 

 

 

GSE HOLDING, INC.

 

 

 

By:

/s/ Mark C. Arnold

 

Name:

Mark C. Arnold

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

GUNDLE/SLT ENVIRONMENTAL, INC.

 

 

 

By:

/s/ Mark C. Arnold

 

Name:

Mark C. Arnold

 

Its:

President

 

--------------------------------------------------------------------------------